       Case 1:18-cr-00120-SPW Document 85 Filed 08/27/20 Page 1 of 3



STEVEN C. BABCOCK
Assistant Federal Defender
Federal Defenders of Montana
Billings Branch Office
2702 Montana Avenue, Suite 101
Billings, Montana 59101
steven_babcock@fd.org
Phone: (406) 259-2459
Fax: (406) 259-2569
       Attorneys for Defendant



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

UNITED STATES OF AMERICA,               Case No. CR-18-120-BLG-SPW

       Plaintiff,
                                          MOTION TO WITHDRAW
vs.                                      AS ATTORNEY OF RECORD
                                          AND APPOINTMENT OF
VICTOR ELVIN LOPEZ,                       CJA PANEL ATTORNEY

       Defendant.


      COMES NOW Defendant VICTOR ELVIN LOPEZ, by and through his

attorney, STEVEN C. BABCOCK, Assistant Federal Defender, and the FEDERAL

DEFENDERS OF MONTANA and moves the Court for an order allowing him to

withdraw from the above-referenced case and for the appointment of new CJA

counsel.
        Case 1:18-cr-00120-SPW Document 85 Filed 08/27/20 Page 2 of 3



      Mr. Lopez has filed a pro se motion expressing his grievances with the

undersigned. Additionally, Mr. Lopez has refused to talk with the undersigned.

There is a disagreement about the filing of additional pretrial motions that has

brought the attorney/client relationship to a standstill.

      It is unfortunate that this motion had to be filed, however, Mr. Lopez deserves

counsel that he can work with to resolve the pending issues and assist with his

defense. The undersigned is unable to effectively represent Mr. Lopez at this time.

      Undersigned counsel respectfully requests that he be allowed to withdraw and

Daniel Ball, CJA Panel Attorney, be appointed to represent the defendant for all

further hearings.

      Bryan Dake, Assistant United States Attorney, has been contacted and takes

no position on said motion.

      RESPECTFULLY SUBMITTED this 27th day of August, 2020.

                                            /s/ Steven C. Babcock
                                            STEVEN C. BABCOCK
                                            Federal Defenders of Montana
                                                   Counsel for Defendant
       Case 1:18-cr-00120-SPW Document 85 Filed 08/27/20 Page 3 of 3



                         CERTIFICATE OF SERVICE
                                L.R. 5.2(b)

      I hereby certify that on August 27, 2020, a copy of the foregoing document
was served on the following persons by the following means:

 1    CM-EDF
      Hand Delivery
 3    Mail
      Overnight Delivery Service
      Fax
 2    E-Mail

1.    CLERK, UNITED STATES DISTRICT COURT

2.    BRYAN DAKE
      Assistant United States Attorney
      United States Attorney’s Office
      2601 2nd Avenue North
      Billings, MT 59101
             Counsel for the United States.

3.    VICTOR ELVIN LOPEZ
          Defendant


                                         /s/ Steven C. Babcock
                                         STEVEN C. BABCOCK
                                         Federal Defenders of Montana
                                                Counsel for Defendant
